By section 30 of the act creating the court from which this appeal is taken (Acts 1931, p. 621 et seq.), appeals from judgments rendered in said court may be taken to this court, and in such cases this court and the Supreme Court are given supervisory jurisdiction to be exercised: "In the same manner as such jurisdiction may be exercised over the Circuit Courts of the State, and the Judges thereof."
To review, therefore, a finding of fact or a conclusion reached by the judge on the evidence, it would be necessary to have a bill of exceptions presented and signed by the judge of said court as provided by section 31 of the act (Acts 1931, p. 627). When so signed, the bill of exceptions becomes a part of the record to be reviewed by the appellate court.
In the absence of a bill of exceptions, this court is powerless to review the judgment rendered on the facts or the ruling of the court in overruling the motion for a new trial.
The proceedings in the court below may have been informal and as erroneous as is stated and claimed by appellant, in his brief, but how is this court to know, unless these questions are reserved and presented under the certificate of the judge?
There is no bill of exceptions, and therefore nothing for us to review.
The judgment is affirmed.
Affirmed.